 In the Matter of TITAN METAL MANUFACTURINGCOMPANYandFEDERALLABOR UNION No. 19981Case No. C-247.-Decided February 03, 1938Metal Products Industry-Interference, RestraintorCoeicion:antiunionstatements;denialof right of employees to be representedby non-employees;threats toremove plantto discourage union activity ;regarding union affiliationand activity ; persuading employees not tojoin unionor to sever union affiliation;threats of retaliatory action fornon-compliance-Compasy-Dominated Union:domination and interference with administration of;solicitation of membershipby supervisory employees ; conductof activities oncompany property during working hours without loss of pay;extension ofprivilegesto ; futility of requestfor similar privileges by union in view ofemployer's expressedhostility ;admissionsby supervisoryemployees as to char-acter of ; disestablishedas collectivebargaining agent ; collective agreements :invalid; respondentordered tocease and desist giving effectthereto-CollectiveBargaining:charges of refusal to bargaincollectivelywith uniondismissed;Insufficient proof of majority representation-Strike: provokedby employer'sunfair laborpractices-Reinstatement Ordered:strikers upon application forreinstatement-BackPay:awardedstrikersfrom date ofdenial of application forreinstatement.Mr. Robert H. Kleeb,for the Board.Mr. Ivan Walker,of Bellefonte, Pa., for the respondent.Mr. W. Bruce Talbott,of Bellefonte, Pa., for the intervenors, TitanEmployees Protective Association and certain employees of TitanMetal Manufacturing Company.Mr. Eugene R. Thorrens,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by David Williams, Pittsburghrepresenta-tive of the American Federation of Labor, the National Labor Rela-tions Board, by Ernest C. Dunbar, Regional Director for the SixthRegion (Pittsburgh, Pennsylvania), issued its complaint dated June 7,1937, against Titan Metal Manufacturing Company, Bellefonte, Penn-sylvania, herein called the respondent, alleging that the respondenthad engagedin and was engaging in unfair labor practices affecting517 578NATIONAL LABOR RELATIONS BOARDcommerce, within the meaning of Section 8 (1), (2), and (5) and Sec-tion 2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.The complaint and an accompanying noticeof hearing were duly served on the respondent.Titan EmployeesProtective Association, herein called the Association, and certain em-ployees of the respondent in their individual capacities were permittedby the Regional Director to intervene and to file answers to thecomplaint.The complaint alleged in substance that the respondent had engagedin unfair labor practices by (1) interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act; (2) dominating and otherwise interfering withthe formation and administration of the Association and contributingfinancial or other support to it; and (3) refusing to bargain collec-tively with Federal Labor Union No. 19981, herein called the Union,as the representative of its employees.On June 15, 1937, the respondent filed an answer denying most ofthe allegations of the complaint, admitting, however, those concern-ing the respondent and its business.The respondent did not specifi-cally deny the allegations of the complaint with respect to the unfairlabor practices within the meaning of Section 8 (2) of the Act, butclaimed that it had no knowledge as to their truth. The intervenorsfiled answers which were substantially similar to the answer filed bythe respondent.Pursuant to the notice, a hearing was held in Bellefonte, Pennsyl-vania, on June 17, 18, 19, 21, 22, 23, 25, 26, 28, 30, July 1, 2 and 7,1937, beforeW. P. Webb, the Trial Examiner duly designated by theBoard.The Board, the respondent and the intervenors were repre-sented by counsel and participated in the hearing.At the close ofthe respondent's case, counsel for the intervenors stated that they didnot desire to offer evidence.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded to all parties.At the conclusion of the Board's case, the respondent and the inter-venors moved to dismiss the complaint on the ground,inter alia,that the Union did not represent a majority of the employees of therespondent on January 15, 1937, when the Union attempted to bargainwith the respondent.For the reasons hereinafter discussed, the TrialExaminer erred in his refusal to grant such motion in so far as itrelated to unfair labor practices under Section 8 (5) of the Act.Thatruling is hereby reversed, and the complaint to that extent will bedismissed.The ruling of the Trial Examiner, denying the motionsto dismiss the. complaint in respect to unfair labor practices underSection 8 (1) and (2) of the Act, is hereby affirmed. DECISIONS AND ORDERS579On September 23, 1937, the Trial Examiner filed his IntermediateReport, in which he found that the respondent had engaged in unfairlabor practices affecting commerce, within the meaning of Section 8(1) and (2) of the Act as alleged in the complaint, and further foundthat the respondent had not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act. On October 5, 1937, therespondent filed exceptions to the Intermediate Report, contesting theTrial Examiner's finding in respect to Section 8 (1) and (2), andvarious of his rulings.The Board granted the intervenors' requestfor an extension of time, and the intervenors duly filed substantiallysimilar exceptions on October 13, 1937.The Board has reviewed all other rulings made by the Trial Exam-iner on motions and on objections to the admission of evidence notspecifically mentioned above and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.The Board has con-sidered the exceptions to the Intermediate Report and ,finds them tobe without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Titan Metal Manufacturing Company, is a corpo-ration organized under the laws of the State of Pennsylvania, havingits office and plant at Bellefonte, Pennsylvania.The respondent isengaged in the production, sale and, distribution of brass and bronzerods, forgings, automatic screw machine parts and castings.Theprincipal raw materials used in the manufacture of its products arecopper, brass, zinc, lead, and tin.Copper, which constitutes approxi-mately 60 per cent of all the raw materials used by the respondentin the manufacturing process, is not obtainable in the raw state withinPennsylvania.More than 50 per cent of the raw materials purchasedby the respondent come from States other than Pennsylvania. Inexcess of 50 per cent of the finished products are shipped from therespondent's plant to customers in 27 States outside of Pennsylvania.The respondent is the owner of a United States Patent Office reg-istered trade-mark, "Resistaloy," which it has continuously used andapplied to its goods in interstate commerce since 1934..As of January 15, 1937, the respondent employed approximately520 production workers below the grade of foreman.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union No. 19981, chartered by the American Fed-eration of Labor in April 1935, is a labor organization, admitting to 580NATIONAL LABOR RELATIONS BOARDmembership the non-supervisory production employees of the re-spondent's plant.Titan Employees Protective Association is a labor organization,unaffiliated with any other labor organization.The Association wasformed in April 1935 and was incorporated under the laws of theState of Pennsylvania on June 8 of the same year. The Associationadmits to membership all employees of the respondent, except com-pany officials and representatives.III.THE UNFAIR LABOR PRACTICESA. Domination of and interference with the formation and admin-istration of Titan Employees Protective AssociationThe respondent's conduct and attitude toward labor organizationsof its employees shortly before July 5, 1935, the effective date of theAct, sheds significant light on the activities upon which the com-plaint is based.As we stated inMatter of Pennsylvania Greyhound,Inc..While the National Labor Relations Act applies only to prac-tices occurring on or after July 5, 1935, in cases where suchpractices have their origin in events prior to that date, knowledgeof that background of events may be vital to a proper evalua-tion of the present practices.'Reference will be made to events prior to July 5, 1935, whereverthey are relevant for this purpose.Prior to 1935 there seems to have been no labor organization ofthe respondent's employees in existence.During the first part of1935, however, considerable dissatisfaction arose with reference ' towages and seniority rights.About this time several employees be-gan a movement to organize the workers in the respondent's plantinto a local union affiliated with the American Federation of Labor.In the latter part of March 1935 the workers attended meetings atthe rooms of the Veterans of Foreign Wars in Bellefonte at whichplans were drafted to further these efforts towards organization.This movement met with the disapproval of the respondent.OnMarch 26, 1935, William Sieg, the respondent's president, addressedand distributed a printed letter, over his signature, to all employeesof the respondent, in which he stated, among other things :We have learned that a group of our employees have shownconsiderable interest in forming a labor union affiliated with theAmerican Federation of Labor . . .We cannot understandyour interest in such a movement which will cost you money to11 N. R. L.B. 1, at p. T. 0DECISIONS AND ORDERS581pay other people's salaries and which in the end will not get youany more consideration than you have had in the past.We areready to correct injustices and abuses if any exist .. .The American Federation of Labor at the present time isbehind legislation which will decrease the working week to 30hours and thus reduce your average pay check still more, increaseyour company's costs, and eventually force a real "Closed Shop",where the noise of production has died away, where machineryhummed spiders will spin their webs, and where the tread ofindustrious workmen has given way 'to the creep of cowardlyrats .. .There is an old American business formula just as applicabletoday as it was in the days of our fathers. That formula is:"Avoid trouble, but when you cannot avoid trouble, eliminateit."This formula is quite in contrast to the one being used byagitators today.Their formula is this : "Seek trouble and capi-talize it.If you cannot find trouble, make it." .. .For twenty years we have lived peacefully in Bellefonte and wewant to continue to enjoy your happy association during futureyears.We do not want to be forced to move to another com-munity and we do not believe that it will be necessary for usto do so.We still have faith in your understanding of ourproblems.In reply to this letter the "Publicity Committee, Titan BrassWorkers' Union," 2 charged that :... Within the last few days about 30 employees have beenlaid off or fired without a hearing; those who remain are livingin the shadow of hourly uncertainty about the safety of theirjobs, not knowing when the ax will fall.The only reason givenfor the dismissal was not that they were inefficient or incompetentworkmen, but that they had the "audacity" to sign up with anorganization of their own choosing.3 .. .In an effort to discourage our affiliation with the AmericanFederation of Labor, the Titan management has tried to estab-lish a "company union"-so notorious for its spineless boss-con-trolled character . ' . Intimidation, fear and brutality havebeen the methods used in this case to break up a peaceful andlegitimate union.The threat to move the plant out of town isan old trick and we do not intend to be bluffed and terrorized intosubmission by such tactics .. .8 The Union involved in the present case is also known as Titan Brass workers' Union.8It is not necessary to determine the reasons for the discharges since the Board makesno claim with respect to then. 582NATIONAL LABOR RELATIONS BOARDFurther to stem the rising tide of union organization, the respond-ent closed its plant on Thursday afternoon, March 28, 1935.OnFriday morning, March 29, officials of the company announced thatplant operations would be resumed on Monday next with approxi-mately 70 per cent of the employees back at their jobs.The same morning, Roy Jones, the temporary chairman at a meet-ing of employees held the previous day in the plant, also issued astatement to the effect that 404 employees had signed petitions for thecreation of an employees' organization, which the officials of therespondent sanctioned, and that a permanent organization would beformed at a meeting of the employees to be held on the followingTuesday, April 2.The petitions to which Jones referred had as their object the es-tablishment of an organization to be known as "Titan EmployeesProtective Association."These petitions were circulated among therespondent's employees prior to the plant shut-down by supervisoryand other trusted employees during working hours and on companytime.In many instances where employees refused to sign such peti-tions, they were threatened by the supervisory staff with loss ofemployment.Thus, Charles Wayne, an employee in the large-rod department,testified that Doyle Shook, his foreman, approached him in the plantduring the month of March 1935 with a petition in hand, saying"You had better sign this.We are starting a protective association.We are going to keep the A. F. of L. out of here." In order to keephis job, Wayne complied with his foreman's demand.dMilton Baney, the foreman in the forge shipping department,called Harry Justice into the die room one morning in March 1936and inquired whether Justice intended to sign a petition, which was.lying on a desk in the department when the men reported for workthat day.Justice obeyed Baney's warning to sign.A week beforeBaney had told him that "the fellows who attended the Union meetingat the Farmers' National Bank Building were to be fired."Clarence Heverly, an employee in the trimming department, re-fused to sign an Association petition in March or April 1935 at thesolicitation ofTom Miller, a fellow employee.Bruce Emerick,Heverly's boss, obtained the petition and called Heverly into the tool-room aside from the rest of the men : "You may as well put yourname on this. If you want your job, you better sign."Heverlyyielded.The helping hand of the respondent is also seen in connection withthe call for the employees' meeting at which the Association wasformed.During the plant shut-down, the respondent's employeesreceived through the mails a booklet, which was contained in anenvelope bearing the return address of the respondent.The booklet,Q DECISIONS AND ORDERS583entitled "A Plan of Group Insurance," bore the inscription of therespondent's name on its outside cover.Attached to the inside ofthe booklet's front cover, the employees found an insert sheet whichcarried a notice and invitation to attend a meeting to be held onTuesday, April 2, for the purpose of creating a permanent structurefor the Association.4On the opening page of the booklet appeareda letter over the facsimile signature of William P. Sieg, the presi-dent of the respondent, in which he urged the employees to partici-pate in a proposed group-insurance plan. In light of all the evidence,we are not convinced that the responsibility for the distribution ofthe insurance booklet lies exclusively with the insurance companyand the Association committee, as the respondent contends.About three o'clock in the afternoon on Tuesday, April 2, plantoperations ceased for approximately one-half hour by order of JakeShook, the superintendent, to enable the employees to attend the massmeeting which was held in the die-cast room.The respondent madeno deductions from the wages of the employees for attending themeeting.Officers of the Association were elected.By arrangementwith the respondent a Bellefonte representative of the Aetna LifeInsurance Co., Mary Fauble, addressed the assembled employees toexplain the new group-insurance plan. She told the employees thatthose who signed cards would be insured free of charge for a periodof 30 days.Association application cards were distributed amongthe employees and memberships in the organization solicited.Thecards contained the following legend :APPLICATIONFOR MEMBERSHIPI hereby apply for membership in the Protective Associationnow being formed by the employees of the Titan Metal Manu-facturing Company,and in addition, wish to avail myself ofbenefits offered free of all obligation on my part.4aEmployee.4 The notice read :SPECIALTo Our Fellow Employees:A petition of our fellow workers has been made for the formation of a ProtectiveAssociation for all of the Employees of the Titan Metal Manufacturing Company.Such an association is in the process of formation and we hope that each of youwillwelcome the plan and become a member.. On Tuesday afternoon, theie will bea meeting of all employees of the Titan Metal for the purpose of forming this Asso-ciation and electing the officers to carry on the activities of the AssociationIMPORTANTThere will be an important announcement made at the meeting Tuesday with ref-erence to the Insurance Plan outlined in the attached booklet.Read your bookletcarefully and bring it to the meeting.Be sure to attend the Meeting.Committeefor the formation of anEmployees ProtectiveAssociation.Italicssupplied.80335-38-38 584NATIONAI, LABOR RELATIONS BOARDZelda M. Derr, a former employee of the respondent, testified thatMrs. Fauble told her that it was necessary for the employees to signapplication cards for membership in the Association in order to obtainthe insurance benefits. It was her recollection that Mrs. Fauble madethe same statement to the assembled group of employees in the die-cast room.While some employees testified that they did not so under-standMrs. Fauble, the testimony of Miss Derr is corroborated byother witnesses, Charles Wayne, James Weaver and Maurice Coder,employees, who attended the meeting.Her testimony is also sup-ported by the presence of the statement concerning "benefits" con-tained in the Association application cards.Several employees testified that they were induced to sign thecards in order to secure the insurance protection and not becausethey desired to join the organization. Signatures were obtainedfrom numerous employees who gained the impression at the meetingthat the Association was being formed to serve as a social club ratherthan a labor organization for the purpose of collective bargainingwith the respondent. Supervisory employees enjoyed a more realisticunderstanding of the reason for its creation..Doyle. Shook, the fore-man of the large-rod department, confided to James Weaver, a straw-boss, that the object of the Association was "to get the men togetherto keep out outside unions."Coercion to force membership in the Association also took moredirect form.The record is replete with instances where foremen,unsolicited, approached employees at their work, urged them to signapplication cards for membership in the Association, and frequentlythreatened the loss of employment, if they failed to do so.Thus James Weaver was summoned to the office of his boss, DoyleShook, in April 1935.Weaver had previously refused to join theAssociation.Shook told him flatly that if he did not sign an appli-cation card for membership in the Association, he would have no job.Shook also warned Weaver, a straw-boss, to have no dealings with"outside" unions, and instructed him "to have the men stick withthe company union, the Protective Association."Under Shook'sorders,Weaver distributed Association application cards among theemployees in the plant and solicited their membership in the organi-zation.Milton Baney, the foreman in the forge shop, laid a batch ofAssociation application cards before Homer Young, a set-up manin charge of a group of employees on the night shift, and said :"Better tell the men on your trick to sign those cards.You bettersign one, too."Fearing loss of his job, Young obeyed the command.Maurice Coder, a charter member of the Union, testified thatshortly after April 2, 1935, Baney told him and Lee Lyons, a fellowemployee, they "would have to sign one of those cards or have no DECISIONS AND ORDERS585work."Charles Smith, general factory, foreman, handed an Associa-tion application card to Coder with a similar admonition.Codersigned rather than risk the loss of his job.When employees Hassel Martin, George Reeder and Herman Frye,a committee selected by the Union to confer with W. P. Sieg con-cerning the lay-off of 17 Union members, met with Sieg on April 1,1935, they saw petitions in regard to the formation of the Associationlying on Sieg's desk in his office.During the conference, Joe Rine,the foreman of the trimming department, brought in additionalpetitions and handed them to Sieg who invited the committeemen tosign the petition.Sieg commented : "I have been told that thereare 470 signatures on these petitions and there are about 20 personswho have not been contacted.This, considering that there are 508'employees, looks rather favorable."On April 13, the Association advised the respondent by letter thatit represented 85 per cent of the acceptable employees in the plantand requested recognition as a collective bargaining agent.Therespondent promptly acknowledged the Association's letter on April15, notifying it that the respondent recognized the Association as thecollective bargaining representative of the employees.Thereafterthe respondent publicized its action among the workers by distribut-ing printed pamphlets containing the respective letters.On July 8, 1935, the Association was incorporated with 366 chartermembers. Its membership was confined to employees of the respond-ent and it admitted subforemen to its ranks. Its constitution pro-vided for withdrawal from membership only by application in openmeeting.Its bylaws provided that there should be no initiationfee.At the organization meeting on April 2, no one mentioned thesubject of membership dues.However, later, the members were noti-fied that the Association dues would be 25 cents per month.Apparently the Association encountered difficulty in making duescollections, for in September 1935, at a meeting attended by 58 mem-bers, the Association voted to permit the respondent to deduct duesfrom the employees' pay checks.The respondent promptly grantedthis request for the check-off.On October 1, 1935, the Association'ssecretary posted a notice on the respondent's bulletin board announc-ing that the Association had entered into an agreement with therespondent with respect to the check-off.While the check-off is ordi-narily a legitimate method of collecting union dues with the assist-ance of the employer, when it is used by the employer to support amanagement-controlled organization it comes within the 'ban of Sec-tion 8 (1) and (2) of the Act. The apparent ease with which theAssociation secured this assistance from the respondent sheds signifi-cant light upon its relationship to the respondent.About November 1, 1935, the Association posted a notice upon the 586NATIONAL LABOR RELATIONS BOARDrespondent's bulletin board which carried the announcement that theAssociation dues for the months of July, August, and Septemberwould be deducted from members' pay checks, which were to be dis-tributed on November 5.Thereafter, the respondent deducted thedues and remitted the proceeds to the Association.Many employees,although displeased with the practice, testified that they did not com-plain for fear of losing their jobs.After the strike, which occurredon January 15, 1937, the Association obtained authorizations in writ-ing from its members to permit the continuance of the check-off.The Association plan operated in this manner: The employees ineach department in the plant elected representatives for their respec-tive unit to whom the employees reported complaints and grievances.Elections for representatives were conducted in 1935 and 1936 duringworking hours in the respondent's plant and on the respondent's time.Infrequently, the department representatives met with their respec-tive foremen to discuss complaints.The Association adjusted fewgrievances.Soon after the formation of the Association the em-ployees began to feel the futility of reporting grievances.As a con-sequence, representatives rarely attended meetings with the foremenbecause they received no complaints from the employees in their de-partments.In 1935 and 1936 the meetings of the representativeswere held on the respondent's property during working hours andon company time.Doyle Shook, the foreman of the large-rod'de-partment, instructed James Weaver, a straw-boss, to permit Associa-tion representatives to attend meetings and do other Associationwork on company time. The members of the Association conductedtheir meetings in an outside hall.From the testimony it appears that the Association did not func-tion effectively in the interests of its members. Instead it becamea convenient weapon in the hands of the respondent to combat anyform of genuine collective bargaining activity in its plant.Theimpotence of the Association in its dealings with the respondent isrevealed in the record of its activities.During the entire history ofthe Association the employees secured one five-percent wage increase.Although the Association secured two written agreements in 1935from the respondent in respect to basic wage rates, hours, and sen-iority, the record does not show that the agreements represented adeparture from former company policies. It adjusted two or threegrievances.Social activities constituted amajor portion of itsprogram.The December 1936 issue of "Titan News," a monthly paper editedand published, by the respondent,' contained a financial report and5The official staff of "Titan News"consisted of w W Sieg, the respondent's vice presi-dent,as its editor, and Philip B. Ray, the respondent'spersonnel manager, as associateeditor. DECISIONS AND ORDERS587statement of condition of the Association.The report showed item-ized receipts and expenditures of the Association for the period fromApril 1, 1936 to December 31, 1936, revealing total disbursementsof $655.49.Of this sum the Association spent $422.72 6 for purely,social activities.Dissension arose within the Association itself. In April 1936, atan Association meeting, a motion made by its president to put thequestion of disbanding the organization to a vote of the entiremembership was defeated,87 votes to 21.The respondent's supervisory employees admitted the servile na-ture of the Association.During the summer of 1936,Leaman Lyonsapproached his foreman,Baney, in reference to the status of a re-quest previously made by Lyons for a wage increase.Baney in-formed Lyons that the request had been submitted to Vice PresidentWilliamW. Sieg, Jr., who refused to grant the increase.WhenLyons suggested that he would refer the matter to the Association,Baney volunteered:"Well, there's no use.YoungBill said`no' andhe won't do it. It is a company union." At the time Ray Lyons, astraw-boss, solicited Doyle Breon's membership, Lyons bluntly con-fessed that the Association was a"company union."As at the time the Association was being formed, the respondentcontinued,even after the Act became effective in July 1935,to forceits employees into membership.One Heaton and six of his fellowworkers were summoned into the office of William W. Sieg, Jr., some-time in the spring of 1936. Sieg inquired as to the reasons for theirfailure to become membersof the Association. "They are puttingup a kick about you fellows not joining.They all belong exceptyou.It is not compulsory but I want it to go through a hundredper cent."Heaton joined the Association as a result of Sieg's inter-ference.0StanleyDaughenbaugh,an Association representative,warnedGuyer Fisher, after the latter entered theemploy of therespondentin September 1936, in the presenceof CharlesSmith, the construc-tion foreman, that unless Fisher joinedtheAssociationhe couldnot long retain his job.Suchactions byagents of the respondent deepen the conviction thata strong motive for employeesjoining the Associationwas fear ofthe boss' displeasureif theydid not do so.The evidence belies the contention of the respondentthat the Asso-ciation came into existencethrough thespontaneous enthusiasm of agroup of its employeesand developedas an organization by meansof their efforts, unaided and unsupportedby the respondent.Therespondent desired the creationof the Associationas a buffer to an9The financial report did not disclose the expenses of a Chiistmas party to which theAssociation invited all plant and office employees,together with their families. 588NATIONAL LABOR RELATIONS BOARD"outside" union.The evidence thafthe Association was promoted bysupervisory employees is clear.The officials of the respondent gavethe Association°its blessing.The employees were necessarily givemthe impression that the respondent was favorable to the Associationand wanted them to join it. The testimony of numerous employeesthat they joined the Association because they were afraid they wouldlose their jobs if they did not, shows what impression the respondentpermitted its supervisory staff to create.The respondent permittedits employees to solicit membership in the Association during workinghours and on the respondent's property. It furnished quarters, rent-free, for the holding of meetings of Association representatives andallowed, the performance of Association work during working hourswithout deduction of pay. The respondent also afforded the facilitiesof its bulletin board to the Association for the posting of notices relat-ing to its activities. In view of the respondent's persistent efforts tothwart any organization of its employees affiliated with the Ameri-can Federation of Labor, it would have been futile for the Unionto request the respondent to extend to it equal privileges of postingnotices and soliciting membership within the plant. In contrastwith its attitude toward Union organization and its treatment ofUnion members, hereinafter discussed in Section III-B, the respond-ent encouraged the birth of the Association, nurtured its growth,and left no doubt in the minds of its employees that the Associationwas the favored organization.From the afore-mentioned facts it is clear that the respondent hasnot only been instrumental in creating the Association and in per-suading its employees to become members thereof, but by its gratui-tous services and privileges has fostered and continued the existenceof the Association from the time of its inception down to the date ofthe hearing.We find that the respondent has dominated and interfered, withthe administration of the Association and contributed support to it.B. Interference, restraint, and coercion; the strikeThe antiunion attitude of the respondent can be found in eventswhich occurred prior to the effective date of the Act. In the printedletter 7 which the respondent distributed to all its employees in March1935 it expressed its opposition to the formation of the Union in nouncertain terms and threatened to move its plant to another commu-nity in the event that the employees decided to affiliate with theAmerican Federation of Labor. Jake Shook, the plant superintend-ent, warned Floyd Fye, who was later discharged on June 9, 1935, thatifFye joined the Union, Sieg would be induced to move the plant-7Board Exhibit No 20Excerpts from this letter are quotedin Section III-A above. DECISIONS AND ORDERS589Fred Stewart testified that Doyle Shook, foreman in the large-roddepartment, in March 1935 stated : "The American Federation ofLabor will never come in here."In March or April 1935 approximately 40 employees were laid off.The respondent assigned "lack of business" as the reason for thisaction.Proceedings involving charges that these workers were laidoff on account of their activities in the Union were pending beforethe old National Labor Relations Board at the time of the decisionof the United States Supreme Court in theSchechtercase on May27, 1935.8Because of the invalidation of the National IndustrialRecovery Act, the old Board did not hear the charges.However,when Doyle Shook, in the presence of Floyd Fye, handed Art Rockeyhis check at the time the latter was discharged, Shook explainedin reply to Fye's inquiry as to the reason for Rockey's discharge :"That is what all you will be getting fooling around this Union.You will all be getting your checks and going down the road."We have already noted in Section III-A above the significant in-formation which Foreman Baney revealed to Harry Justice, an em-ployee in the forge shop, in March 1935.Baney disclosed that therespondent planned to discharge the employees who attended a Unionmeeting which was held at the Farmers' National Bank Building onMarch 25, and warned Justice not to attend American Federation ofLabor meetings in the future.As a part of its campaign to thwart effective organization of its em-ployees, the respondent employed spies to attend Union meetings toobtain the names of its active members as the basis for retaliatoryaction.Michael Torsell, an inspector in the forge shop, testified thathe attended the Union meeting on Sunday, March 25, 1935, at theFarmers' National Bank Building.The next day, his superior,Baney, informed him that he (Raney) had been called to the officeof the respondent in reference to the Union meeting. ' Baney ques-tioned Torsell in regard to his attendance: "They are laying off a lotof men on account of that meeting and they have asked me to layoff everybody in the forge shop who attended the meeting. If Iwanted to be dirty as Joe Rine and other foremen through the plant,I would lay off everybody in the forge shop that attended the meeting,but I can't do it because I can't get experienced men at the presenttime."Baney admitted to Torsell that the respondent had obtaineda list, which contained the names of the employees present at theUnion meeting, through spies who also attended.The respondent continued its program of intimidation and coercionto undermine the Union and its membership after July 5, 1935:In November 1936 Foreman Baney asked Doyle Breon, an employee9 SchechterPoultry Corp.et al v. United States,295 U. S. 495. 590NATIONAL LABOR RELATIONS BOARDin the forge shop, whether he was "talking Union." "Someone is andClarence Thompson 9 is raising hell. I suppose it is someone whodon't want to work this winter."About a month before the strike,which occurred on January 15, 1937, Baney told Luther Newman, anemployee in the forging department, to keep his "mouth shut" aboutthe American Federation of Labor or he would be "sent down theroad."Baney also discussed the American Federation of Labor with Lea-mon Lyons, an employee in the forge shipping department, at varioustimes during 1936.Baney sought to ascertain from Lyons whetherhe belonged to the Union and endeavored to obtain from him a 'listof Union members.About three o'clock in the afternoon of January15, 1937, Baney called Lyons aside in the plaiit. "If you know whatis good for you," he warned, "you will stay away from the A. F. of L."Pressed for the reason, Baney responded : "There is a bunch going tobe fired out of this plant for it."Baney admitted to Lyons that hereceived this information from Sieg, Jr. It is significant that thisconversation took place only a few hours after the conference betweenthe Union committee and the respondent concerning recognition ofthe Union.The undercurrent of dissatisfaction and unrest among the em-ployees came to the surface in January 1937. Shortly before noonon Friday, January 15, a Union committee, consisting of six em-ployees, called uponWilliam P. Sieg, the respondent's president.The committee advised Sieg that the Union represented a maj,-)rityof the employees and requested that the respondent execute a formof agreement, which the committee presented, relating exclusively tothe matter of Union recognition.After reading the proposed agree-ment,11 Sieg stated : "I will have nothing to do with it.Boys, Ihave been through the mill three times before. It is no good. Thatis the reason that I am in Bellefonte today, fighting organized labor.I will not operate a plant affiliated with the American Federationof Labor or any other union." Sieg demanded the names of thoseemployees whom the Union claimed to represent. The committee re-fused to submit a list, fearing reprisals.Sieg refused to assume theresponsibility of acting upon the Union's request for recognition,suggesting a need for consultation with two co-directors, one, ac-cording to Sieg, in Florida, and the other in New York City.There followed discussion which involved the fixing of a date forthe respondent's decision.Upon the committee's insistence that adefinite time be set, Sieg suggested a delay until the following Tues-day.The committee agreed, subject to the approval of the Union°Clarence Thompsonwas presidentof the AssociationioBoard Exhibit No. 50. DECISIONS AND ORDERS591membership.Then Sieg changed his position.He demanded a delayof a week. Later, he declared that he ought to have two weeks' time.As a final gesture Sieg announced himself as personally opposedto signing the agreement : "The plant would be better off up on theJersey coast.The only reason the American Limestone Companywas staying here under a union, was that their raw material washere in the ground, and they had to stay."Obviously, since therespondent was not dependent on local sources for its raw materials,the impression which Sieg sought to convey by this remark was thatmoving the respondent's plant to another community would involve,no similar difficulty, should it determine to use that method to escapeunion organization of its employees.Unable to reach an agreement, the committee left Sieg with thewarning that the Union membership might decide not to wait untilTuesday for the respondent's decision.The committee made its re-port at a Union meeting that afternoon. It was the consensus ofopinion that Sieg was not dealing in good faith with the committee.Reprisals against the committeemen were feared. In view of therespondent's determined fostering of the Association, its insistentefforts to prevent self-organization, and its announced intention notto recognize any affiliated union, further delay appeared useless.The membership resolved to strike.On the very day of the strike,prior to the walk-out, the respondent, by its express refusal to dealwith a union affiliated with the American Federation of Labor orany other independently established labor organization, and by itsthreats, through Baney, of dismissals for union activities, engagedin the clearest kind of unfair labor practices.The rebuff sufferedby the Union in its attempt to bargain with the respondent merelyserved to ignite the gathered fuel resulting from the unfair laborpractices in which the respondent had engaged during a period ofmore than a year and a half preceding the strike. The record isplain that it was these unfair labor practices which constituted theefficient, contributing, and proximate cause of the strike.The respondent contends that the strike was illegal because theUnion did not follow the procedure required by the constitution ofthe American Federation' of Labor to secure authorization from itto call the strike. It appears, however, from the testimony of HarryG. Flaugh, an official organizer for the American Federation ofLabor, that locals of that organization possess power to call strikeswithout parent authorization and are entitled in such circumstancestoAmerican Federation of Labor support, exclusive of financialstrike benefits.In any event the question whether the strike wascalled in accordance with the Union's internal rules is not relevantto the issues here.About ten days after the commencement of the strike, word passed 592NATIONAL LABOR RELATIONS BOARDamong the respondent's employees that "withdrawal slips" 11 wereavailable in the cafeteria room of the plant to employees who "de-sired" to quit the Union.When strikers returned to work, they weresent by supervisory employees to the cafeteria room, the Associationplant headquarters, to sign "withdrawal slips," as a condition totheir reemployment.The Association mailed 52 signed "withdrawalslips" to the Union.The strikers who have not returned to work at the respondent'splant have not secured regular and substantially equivalent employ-ment elsewhere.The strike was still in progress at the time of thehearing.The express efforts to discredit the Union and the denial of theright of its employees to be represented by non-employees, the threatsto remove the plant, the interrogation of employees regarding theirorganizationalactivities and union affiliation, the solicitation of mem-bership in the Association and the persuasion of employees not tojoin the Union, or to sever their affiliation with it, by the supervisorystaffduring working hours in the plant, reinforced by threats of re-taliatory action and actual discharges, and the maintenance of themanagement-controlled Association in the plant-all form a com-ponent part of a course of action undertaken by the respondent tofrustrate genuine organization of its employees, which led to thestrike on January 15, 1937.The respondent has engaged in conductof all of these various types since July 5, 1935. Such conduct consti-tutes unfair labor practices under the Act.Accordingly, we find that the respondent has interfered with, re-strained, and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.C. The alleged refusal to bargain collectively1.The appropriate unitThe complaint alleged and the answers of the respondent and theintervenors admitted that the employees in the production depart-ments constitute a unit appropriate for the purpose of collective bar-gaining.Accordingly, we find that a unit composed of the employees inthe production departments of the respondent, except those in asupervisory capacity, constitutes a unit which is appropriate for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and such a unit insures to the employees the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuates the policies of the Act."Board Exhibit 39. The "withdrawal slips," In typewritten form, read as follows:To LOCAL#19981 OF A.F. OF L.,OF BELLEFONTE, PA.:Take notice I withdraw from membership in the American Federation of Labor andI hereby sever all connections with said organization. DECISIONS AND ORDERS5932.The question of majority representationThe number of production workers below the grade of foreman onthe respondent's pay roll as of January 13, 1937, totaled 520.OnSaturday, January 16, the day after the strike began, 291 employeespunched the time clock for the morning shift. The respondent oper-ated only one shift on Saturdays. Some employees who reported forwork that morning joined the picket lines during the course of thatshift.However, some strikers who went out on Friday or Saturdayreturned to work on Monday.12 During the week beginning January18, 379 employees worked.The pay roll on January 31 contained381 employees.When the hearing opened, 494 employees were atwork in the plant. This number included many new employees.There were introduced in. evidence 167 Union authorization cards IPwhich were sighed by employees of the respondent prior to the con-ference between the Union committee and the respondent on January15.It appeared that an undisclosed number of these cards bore thesignatures of persons who were formerly employed but not actuallyworking for the respondent on that date. There were also introducedin evidence 106 additional Union authorization cards, which weresigned by employees after the conference.The Union secretary testi-fied that he had in his possession during the strike 395 Union author-izationcards, which were signed by men employed by the respondenton January 15; but that the missing cards mysteriously disappearedfrom Union headquarters in the course of the strike.He also testi-fied that some employees, fearing discovery, did not sign such cards,but verbally requested, prior to the strike, that the Union represent-them.However, the secretary was not able to disclose the names orthe number of such persons. The respondent offered affidavits signedby 264 persons, who swore that they were employees of the respond-ent on January 15, 1937, were never affiliated with the Union in anyway, and never authorized it to act as their representative for thepurposes of collective bargaining.Inasmuch as the evidence does not warrant the conclusion thatthe Union represented a majority of the production employees, con-stituting the appropriate unit, prior to the sole attempt of the Unionto bargain with the respondent on January 15, 1937, we find that therespondent did not refuse to bargain collectively with the exclusive12 At an election to determine the employees'choice of collective bargaining representa-tive conducted by the respondent in its plant under the supervisionof FatherSudlow, aclergyman, and two local businessmen, on Monday, January 19, the Association defeatedthe Union by a vote of 287 to 46.Word that the respondent intended to hold such anelectionwas passed to one of the strikers in the picket line.The inadequacy of thenotice of the election is reflected in the fact that not more than a handful of strikersvoted.13 These cards designated the Union to represent the employees in collective bargainingwith the respondent for the purpose of negotiating an agreement on wages, hours, andworking conditions and for the purpose of other mutual aid and protection. 594NATIONALLABOR RELATIONS BOARDrepresentative of its employees, within the meaning of Section 8 (5)of the Act. In consequence, the allegations of the complaint underSection 8 (5) of the Act, based on the respondent's refusal to bargaincollectivelywith the Union as exclusive representative of its em-ployees, must be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III-A and Rabove, occurring in connection with the operations of the respondentdescribed- in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead and have led to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYThe Titan Employees Association has been utilized by the respond-ent as a means of diverting its employees from efforts at self-organi-zation and is, in fact, under its thumb. In the form of memoranda ofunderstanding,14 having no date of expiration, the respondent im-posed in 1935, through "agreement" with the Association, standardsof working conditions, hours and rates of pay which it itself dictated.In order to remedy its unlawful conduct in this case, the respondentmust cease and desist from giving effect to its contracts with the Asso-ciation,withdraw all recognition from the Association, and dises-tablish it as an organization representative of the respondent's em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,and conditions of work.The Board wishes to make it clear, however, that it does not bythis decision intend to interfere with any participation by the re-spondent in any group-insurance plan covering its employees, pro-vided the plan is administered without discrimination to encourageor discourage membership in any labor organization.The unfair labor practices described in Section III-A and B aboveculminated in the strike on January 15, 1937.That strike was called,in large part, to protest against the respondent's interference with,restraint, and coercion of its employees in the exercise of their rightsguaranteed in Section 7 of the Act.At the time of the hearing, therewere employed by the respondent a number of individuals who werenot so employed at the time of the strike on January 15, 1937, althoughthe respondent was operating its plant with a slightly reduced force.In order to restore, as far as possible, the situation existing beforethe unfair labor practices, and since the strike was provoked by unfair14Board Exhibit No 41 and Respondent Exhibit H, respectively. DECISIONS AND ORDERS595labor practices, we shall order the respondent, upon application, toreinstate all employees who struck on January 15, 1937, and there-after, to their former positions, without prejudice to their seniority andother rights or privileges, dismissing if necessary employees hired sinceJanuary 15, 1937. If after dismissing such employees the respondentdetermines that the services of any of its staff as then constituted arenot required, it may reduce its staff, provided that it does so withoutdiscrimination against any employees because of their union affiliationor activities, following a system of seniority to such extent as hasheretofore been applied in the conduct of the respondent's business.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Federal Labor Union No. 19981 and Titan Employees ProtectiveAssociation 16 are labor organizations, within the meaning of Section 2(5) of the Act.2.By interfering with, restraining, and coercing As employees inthe exercise of the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.3.By its domination of and interference with the administrationof Titan Employees Protective Association, and by contributing sup-port thereto, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the.National Labor Relations Board hereby orders that the respond-ent,Titan Metal Manufacturing Company, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist :(a)From dominating or interfering with the administration ofthe Titan Employees Protective Association, or with the formationor administration of any other labor organization of its employees,and from contributingfinancialor other support to the Titan Em-ployees Protective Association, or any other labor organization ofits employees;15 In reaching the conclusion that the Association is a labor organization,the Boarddoes not thereby place the stamp of legitimacy upon it, as the respondent and the inter-venors contend.SeeMatter of Atlanta Woolen MillsandUnited TextileWorkers ofAmerica,1 N. L. R. B. 328. 596NATIONAL LABOR RELATIONS BOARD(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join or assist labor organizations, to bargain collectively,through representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining and othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(c)From giving effect to any memoranda of understanding orcontracts with the Titan Employees Protective Association.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon application, offer to those employees who were on thelast pay roll prior to January 15, 1937, and who went on strike onthat date or thereafter, except those since reinstated by respondent,immediate and full reinstatement to their former positions, withoutprejudice to their seniority and other rights and privileges;(b)Make whole all employees who were on the last pay roll priorto January 15, 1937, and who went on strike on that date or there-after, for any losses they may suffer by reason of any refusal oftheir application for reinstatement in accordance with paragraph 2(a) herein, by payment to each of them, respectively, of a sum equalto that which each of them would normally have earned as wagesduring the period from the date of any such refusal of their appli-cation to the date of offer of reinstatement, less any amount earnedby each of them, respectively, during such period;(c)Withdraw all recognition from Titan Employees ProtectiveAssociation as representative of its employees for the purpose ofdealing with the respondent concerning. grievances, labor disputes,wages, rates of pay, hours of employment, or conditions of work;and completely disestablish Titan Employees Protective Associationas such representative;(d) Immediately post notices at the main entrance to its plant,on its bulletin board and in other conspicuous places throughoutits plant, and maintain such notices for a period of at least thirty.(30) consecutive days, stating (1) that it will cease and desist inthemanner aforesaid; (2) that the Titan Employees ProtectiveAssociation is so disestablished, and that the respondent will refrainfrom any recognition thereof ;(e)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.And it is further ordered that the allegations of the complaintwith respect to the respondent's refusal to bargain collectively within-the meaning of Section 8 (5) of the Act be, and they hereby are,,dismissed.